DICE, Judge.
Upon an indictment charging the subsequent offense of driving while intoxicated, a felony, appellant was convicted of the misdemeanor offense of driving while intoxicated and his punishment assessed at a fine of $200 and confinement in jail for a term of one year.
*301The State’s evidence was undisputed that, on the night in question, the appellant, while driving his panel truck upon a public street and highway in Harris County, was stopped and arrested by two City of Houston police officers. The State’s witness Robert F. Kennedy, who was the operator and driver of a wrecker, testified that, prior to appellant’s arrest, he had followed his vehicle for approximately five miles during which time appellant ran several red traffic lights and drove his truck from curb to curb. Kennedy testified that he observed appellant after his arrest; that he could smell whiskey on appellant’s breath; that he staggered when he walked; and expressed his opinion that, at such time, appellant was drunk. The witness Earl H. Haring, Jr., one of the arresting officers, testified that he stopped appellant after following his truck for some distance and observing it run into a curb. Officer Haring, in describing appellant’s actions and appearance, testified that appellant talked with a “slur”; that he had a strong smell of alcohol on his breath; that his eyes were “bloodshot”; that he had to help him to the police car; and expressed his opinion that appellant was then intoxicated. Lt. of Detectives Edward Holiday, upon being called as a witness by the State, testified that he observed appellant on the night in question when he was brought to the police station; that he talked with a “very indistinct voice”, his walk was “very unsteady”, his eyes were “red and bloodshot”, he had an “odor of alcohol” on his breath, and that, in his opinion, appellant was “very drunk.”
Appellant did not testify or offer any evidence in his behalf.
We find the evidence sufficient to sustain the conviction.
The record contains no formal bills of exception and there are no objections to the court’s charge. No brief has been filed on behalf of appellant.
The informal bills of exception appearing in the statement of facts have been considered and no reversible error is shown.
The judgment is affirmed,
Opinion approved by the Court.